Order entered July 27, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00123-CV

                            BRINSON BENEFITS, INC., Appellant

                                                 V.

 LINDA HOOPER, SEAN SENDELBACH AND HOLMES MURPHY & ASSOCIATES,
                           INC., Appellees

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-07520

                                            ORDER
       Before the Court is appellant’s July 23, 2015 letter, attached to this order, informing the

Court that certain exhibits contained in volume 20 of the reporter’s record were ordered sealed

by the trial court, yet the reporter filed them unsealed. Appellant requests to have those exhibits

removed from the record and access to them restricted. We construe the letter as a motion and

GRANT the motion to the extent we STRIKE volume 20 of the reporter’s record and ORDER

court reporter David W. Langford to refile volume 20 with the unsealed exhibits only. We

further ORDER Mr. Langford to file, under seal, volume 21 with the exhibits identified in the

attached letter. The record of the exhibits shall be filed no later than August 10, 2015.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE